Case 2:18-CV-09453-I\/|WF-AS Document 14 Filed 11/26/18 Page 1 of 3 Page |D #:77

Name and address:

Craig S. Hilliard, Esq.
Stark & Stark, P.C., 993 Lenox Drive, Bldg. Two,
Lawrenceville, N] 08648, (609) 895-7346

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIPORNIA

 

MoN cHEm BRLDALS, LLc, et al. CASE NUMBER
Plaim;ff(S), 2118-ev-09453-MWF-As

 

APPLICATION OF NON-RESIDENT ATTORNEY
CLOUDFLARE, INC., €t al. TO APPEAR IN A SPECIFIC CASE
Defendant(s), PRO HAC VICE

 

INSTRUCTIONS FOR APPLICANTS

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in inlc, the eertijication in
.Section II, and have the designated Local Counsel sign in Section lll. ELECTRONIC SIGNATURES ARE NOTACCEPTED. Space to
supplement responses is provided in Section IV. 'I`he applicant must also attach a Certificate of Good .Standing ( issued within the last 30
days)from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Applicat.ion with its original ink signature, together with any attachmen t(s), to a single Portable Docurnent For‘rnat (PDF)file.

(2) Have the designated Local Coanseljile the Applicatz'on electronically using the Court’s CM/ECF System ("Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64) "), attach a Proposed Order ( using
Form G-64 ORDER, available from the Coart's websz'te), and pay the required $400fee online at the time of filing ( using a credit card).
The fee is required for each case in which the applicant jiles an Application. Pailure to pay the fee at the time of filing will be grounds for
denying the Applica ti on. Out-of-state federal government attorneys are not required to pay the $400fee. (Certain attorneys for the
Unz'ted States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address L.R. 5-4.4.2.

SECTION I ~ INFORMATION

Hilliard, Craig S.

 

 

 

 

Applicant's Name (Last Narne, FirstName dr Middle Inz'tial) check here if federal government attorney |Il
Stark 8c Starl<, P.C.
Fz'rm/Agency Name
993 Lenox Drive (609) 895-7346 (609) 895-7395
131ng TWO Telephone Number Fax Namber
Street Address
Lawrenceville, New ]ersey 08648 chilliard@stark-stark.com

 

 

City, State, Zip Code E-rnail Address

I have been retained to represent the following parties:

Mon Cheri Bridals, LLC Plaintiff(s) 1:] Defendant(s) [:] Other.-
Maggie Sottero Designs, LLC PlaintW(s) m Defendant(s) [:| Other:
Name(s ) of Party( ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership Use Section IV if more room is needed, or to provide additional information

 

 

 

 

Narne of Coart Date of Admission Active Member in Good Standine? (ifnot, please explain)
Supreme Court of New ]ersey 12/ 1988 Yes
NY State Court of Appeals 01/ 1989 Yes
Supreme Court of the United States 11/2010 Yes
G»64 (07/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE

 

Page l of3

Case 2:18-CV-09453-I\/|WF-AS Document 14 Filed 11/26/18 Page 2 of 3 Page |D #:78

 

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section l\/ if

 

 

needed):

Case Nuinh_c-_’r Title 0 Actioj_z Date t)prplication Granted / Denied?
2:15-cv-1022~MMM- Mad Science Group, lnc. v. SLB Toys USA, Inc. Fel). 23, 2015 Granted
MAN

 

 

 

 

ll any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Has the applicant previously registered as a CM/ECI" user in the Central District of Calit`ornia? [E Yes [:] No
Ifyes, was the applicants CM/ECF User account associated with the e~mail address provided above? Yes l:l No

 

Previous E~)nail Used (ifapplicable)

Attorneys must be registeredjor the Court's Case Managenient/L"lectronic Cuse l"iling ("CM/ECF") Systern to be admitted to practice pro hac
vice in this Court. Suhinission ofthis Applicution will constitute your registration (or re--registration) as a CM/ECF User. lfthc. Couri signs an
Order granting your Applicution, you will either he issued a new CM/ECF login and pass\-vord, or the existing accountyou identified above
will l)e associated with your case. Pursuan.t to Local Rule 5-3.2.3, registering as a CM/ECF User is deemed consent,forpu)poses ofFed. R. Civ.
P. 5(b)(2_)(E), to electronic service of documents through the CM/ECF System. You have the right to withhold or revoke your consent to
electronic service at any time; simply complete and return u Central District Electronic Service I;`xeinption Form (For)n G¢05, available from
the Court's wehsite). I_fthe Court receives an Electronic Service E.\'en'zption For)nfrorn you, you will no longer receive notice by e-rnail when
Court orders or other documents are filed in cases in which you are counsel ofrecord; instead, copies ofsuch documents will be sent to you
through the mail

SECTION II - CERTIFICATIOI\_J

l declare under penalty of perjury that:

(l) All of the above information is true and correct

(2) l am not a resident ofthe State ofCalii`ornia. lam not regularly employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) l am not currently suspended from and have never been disbarred trom practice in any court.

(4) l am familiar with the Court's l`.ocal Civil and Criminal Rules, the Federal Rules of Civil and Criminal l’rocedure,
and the Federal Rules otEvidence.

(5) l designate the attorney listed in Section Ill below. who is a member in good standing of the Bar of this Court and
maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

 

Dated November 26, 2018 Craig S. Hilliard
Appl" n (plense type or print)

Alt<i_cdnt's Signaty

\________/~

 

 

 

 

G-G¢l (l)7/l8) APPL!CATION OF N()N-RESIDENT ATTORNEY 'I`() APPEAR lN A SPECIFIC CASE PRO HAC VICE Page 2 of 3

Case 2:18-CV-09453-I\/|WF-AS Document 14 Filed 11/26/18 Page 3 of 3 Page |D #:79

SECTION III - DESIGNATION OF LOCAL COUNSEL

 

 

 

 

 

 

 

 

 

Owens, Robert B.

Designee’s Narne (Last Name, Pz'rst Narne er Middle lnz'tial)

Owens 8c Gach Ray

Pirrn/Agency Narne

10323 Santa Monica Blvd. (310) 553-6611 (319) 553-2179
Suite 102 Telephone Numher Pax Nurnber
Szreez Addre$$ rowens@ogrlaw.com

Los Angeles, CA 90025 E“m“llAddre$$

City, State, Zip Code 77671

 

Designee's California State Bar Nurn her

l hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the

Central District of California f r the practice of law.
Dated ll|! 2a Zz;§

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGBS IF NECESSARY)

 

 

 

Cont`d Section l - State and Federal Admissions

U.S. District Court for the District of Nl 12/1988 Yes
U.S. District Court for the Central District Of lL 5/2003 Yes
U.S. District Court for the Southern District of NY 5/2010 Yes
U.S. District Court for the Northern District ofCA 1/2011 Yes

U.S. District Court for the Eastern District ofNY 2/2011 Yes
U.S. District Court for the Eastern District of PA 2/2011 Yes
U.S. District Court for the Northern District ofTX 3/2017 Yes
U.S. Court of Appeals, 3rd Circuit 5/1993 Yes
U.S. Court of Appeals, Sth Circuit 6/2017 Yes
U.S. Court oprpeals, 9th Circuit 3/1996 Yes
Court of Appeals, 3rd District of TX 7/ 2015 Yes

 

 

G-64 (07/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of3

 

